KOZINSKI, Circuit Judge,
with whom BRUNETTI, Circuit Judge, joins, dissenting:
“It is, emphatically, the province and duty of the judicial department, to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176, 2 L.Ed. 60 (1803). To Marbury’s ringing pronouncement the majority would add a codicil: “until and unless the agency charged with administering the law changes its mind.” According to the majority, if a federal court relies on an agency’s interpretation of a statute, the court’s construction is binding only until the agency decides the statute means something else altogether. At that point the court, or a higher court, or a lower court, may — nay, must — follow the agency’s new interpretation unless that interpretation is unreasonable. This, I respectfully suggest, results in a significant shift of authority from the judiciary to the executive branch. Whenever Congress charges an agency, board, commission or department with administering a statute — I would venture to guess that this includes a substantial majority of our most significant federal laws — the judges become the handmaidens of the agency, relegated to deciding not what the law is, but only whether the agency’s construction of the law is reasonable.
This is no small change. Courts and agencies are fundamentally different, both institutionally and functionally. Judicial decisionmaking is hedged about with a variety of constitutional safeguards designed to protect it from manipulation by the political branches. In interpreting statutes, courts are bound to find and apply the meaning endowed them by Congress and the President. It is emphatically not the function of courts to read policy content into statutes, or to interpret them in a way that will foster a particular political viewpoint. Administrative agencies, by contrast, are designed to bend with the political winds. The leadership and policy direction of executive departments change with every administration; members of so-called independent agencies are appointed with reference to their political affiliations. Agency officials are expected to rely on their views of public policy in carrying out their responsibilities.
Because judges must read a statute in the way that best reflects its meaning, courts are far slower than agencies in overruling their decisions. Once a circuit interprets a statute, only an en banc panel of the same court or the Supreme Court may adopt a different construction; only the Supreme Court may modify or reverse its own prior construction of a statute. By contrast, agencies can change their outlook as often and easily as a chameleon changes its color. A change of administration may prompt an executive department to alter its position on a particular piece of legislation overnight. As positions taken by a regulatory agency may hinge on a narrow majority, appointment of a single commissioner may drastically change the agency’s approach to its organic statute.
This difference between the constraints on the judiciary and the broad freedom afforded agencies derives directly from the disparate functions they perform. When courts interpret a statute, they search for its true meaning — and there can never be more than one true meaning. To be sure, reasonable minds may differ as to what that meaning may be; occasionally it may be necessary to correct a judicial decision that misreads that meaning. But in performing their proper function, judges must listen for the voice of the legislature, not to the sound of their own heartbeats. Because courts are bound by the best construction of the statute, they may alter their interpretation only in response to a *1147powerful new insight as to the law’s meaning, not because a different panel of judges prefers a different result.
Agencies, on the other hand, may turn on a dime: Their proper function is to fill in policy gaps pursuant to an explicit or implicit delegation of authority from Congress. See, e.g., Morton v. Ruiz, 415 U.S. 199, 231, 94 S.Ct. 1055, 1072, 39 L.Ed.2d 270 (1974) (“[t]he power of an administrative agency to administer a congressionally created ... program necessarily requires the formulation of policy and the making of rules to fill any gap left, implicitly or explicitly, by Congress”). Where Congress has delegated such authority, the statute becomes a clear vessel which changes its tint as it is filled and refilled by various policy pigments. Because the agency administering the statute is not bound to a single formulation of statutory language, it may make changes without considering whether the new approach more accurately reflects the meaning of the statute.
Both types of decisionmaking processes serve a vital function so long as each is confined to its own sphere. The majority goes astray in conflating the two. This error has the effect of displacing the courts’ methodical, deliberate search for a law’s meaning with the policy judgment of a politically responsive administrative agency. This is troubling both as a jurisprudential and as a practical matter.
Jurisprudentially, I am troubled by the majority’s implicit holding that the meaning of a statute can change in an instant simply because an administrative agency has said so. Statutory meaning is not a matter of hopes or wishes; it is a fact. In settling on a particular interpretation of a statute, the court is saying: “This is the meaning that was actually conferred upon this statute by Congress.” In reaching that conclusion, the court looks first at the statute’s language and structure, but may also rely on the statute’s legislative history and the view of the agency charged with its enforcement. A change in the agency’s view alters this calculus and may motivate a reviewing court to reconsider the soundness of its prior interpretation. But a change in an agency’s position cannot automatically alter the meaning Congress gave the statute years earlier.
By reaching the contrary conclusion, the court is, in effect, holding that statutes have no fixed meaning, that in passing laws Congress approves a range of possible interpretations, each as good as the next. While this approach fits in neatly with the popular mythology, conceived and nurtured in legal academies, that words are incapable of conveying precise concepts, it “undermines the basic principle that language provides a meaningful constraint on public and private conduct.” Trident Center v. Connecticut General Life Ins. Co., 847 F.2d 564, 569 (9th Cir.1988). Needless to say, I disagree with this approach which, in my view, represents a serious abdication of judicial responsibility.*
And this brings me to the practical problems wrought by today’s decision. The en banc court’s ruling — should it become the law of the land — will make hundreds, perhaps thousands, of laws that have been conclusively interpreted by the courts subject to uncertainty whenever there is a shift in the political winds. A brief survey of recent cases in which the Supreme Court has relied on an agency’s interpretation suggests the scope of the problem. See, e.g., NLRB v. United Food and Commer*1148cial Workers Union, Local 23, — U.S. -, 108 S.Ct. 413, 98 L.Ed.2d 429 (1987) (Brennan, J.) (relying on the NLRB’s construction of 29 U.S.C. § 160, section 10 of the National Labor Relations Act, as holding that an order sustaining a settlement is not subject to judicial review); Lukhard v. Reed, 481 U.S. 368, 107 S.Ct. 1807, 95 L.Ed. 2d 328 (1987) (Scalia, J.) (plurality opinion) (upholding a state interpretation of 42 U.S.C. §§ 601-615 treating personal injury awards as income, rather than resources, for purposes of Aid to Families with Dependent Children, in part because the interpretation was consistent with the Secretary of Health and Human Services’ interpretation); id. 107 S.Ct. at 1816 (Blackmun, J., concurring) (basing his vote solely on the deference due the Secretary’s interpretation of the statute); Young v. Community Nutrition Institute, 476 U.S. 974, 106 S.Ct. 2360, 90 L.Ed.2d 959 (1986) (O’Connor, J.) (relying on the Food and Drug Administration’s interpretation of 21 U.S.C. § 346 as empowering the FDA to determine when it must promulgate a regulation to control the addition of potentially deleterious substances to food); United States v. City of Fulton, 475 U.S. 657, 106 S.Ct. 1422, 89 L.Ed.2d 661 (1986) (Marshall, J.) (relying on the Secretary of Energy’s construction of section 5 of the Flood Control Act of 1944, 16 U.S.C. § 825, as permitting him to put new rates for sale of hydroelectric power into effect on an interim basis); United States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 106 S.Ct. 455, 88 L.Ed.2d 419 (1985) (White, J., for a unanimous Court) (relying on the Army Corps of Engineers’ construction of section 301 and 502 of the Clean Water Act, 33 U.S.C. §§ 1311 and 1362 as covering all fresh water wetlands that are adjacent to other waters of the U.S.); Connecticut Dep’t of Income Maintenance v. Heckler, 471 U.S. 524, 105 S.Ct. 2210, 85 L.Ed.2d 577 (1985) (Stevens, J., for a unanimous Court) (relying on the Secretary of Health and Human Services’ definition of “institution for mental diseases” in the Medicaid Act, 42 U.S.C. §§ 1396d(a)(l), (a)(4)(A) and (a)(15)); Cornelius v. Nutt, 472 U.S. 648, 105 S.Ct. 2882, 86 L.Ed.2d 515 (1985) (Blackmun, J.) (relying on the Merit Systems Protection Board’s definition of “harmful error” in the Civil Service Reform Act of 1978, 5 U.S.C. § 7701(c)(2)(A)). See also Annotation, Supreme Court’s View as to Weight and Effect to Be Given, on Subsequent Judicial Construction, to Prior Administrative Construction of Statute, 39 L.Ed.2d 942, § 3 (1973) (collecting cases exemplifying the general rule that the Supreme Court affords substantial deference to the interpretation of a statute by the agency charged with its administration).
Our circuit has deferred to agency construction of statutes in an equally wide range of cases. See, e.g., Railway Labor Executives’ Ass’n v. United States, 811 F.2d 1327 (9th Cir.1987) (relying on the ICC’s definition of the term “new carrier” in 49 U.S.C. § 10901 as including a railroad company with a contract to operate an existing line); Pathfinder Mines Corp. v. Hodel, 811 F.2d 1288 (9th Cir.1987) (relying on the Department of Interior Board of Land Appeals’ interpretation of 30 U.S.C. § 21 as withdrawing game preserve lands from entry for mining); Kim v. Meese, 810 F.2d 1494 (9th Cir.1987) (relying on the INS’s interpretation of 8 U.S.C. § 1256 as holding that an alien is obliged to assert all grounds for eligibility when he first applies for adjustment of permanent resident status); Largo v. Sunn, 835 F.2d 205 (9th Cir.1987) (relying on the Secretary of Health and Human Services’ interpretation of 42 U.S.C. § 602(a)(18) as allowing states to determine eligibility for Aid to Families with Dependent Children on the basis of actual costs); Washington State Dep’t of Game v. ICC, 829 F.2d 877 (9th Cir.1987) (relying on the ICC’s interpretation of section 8(d) of the National Trails System Act, 16 U.S.C. § 1247(d) as requiring prospective trail users to negotiate an agreement with the railroads before using abandoned railroad rights-of-way as wilderness trails); Marathon Oil Co. v. United States, 807 F.2d 759 (9th Cir.1986) (relying on the Mineral Management Service’s construction of the Mineral Lands Leasing Act, 30 U.S.C. §§ 181-287, as permitting use of a net back valuation formula to determine the wellhead value of natural gas for royalty pur*1149poses), cert. denied, 480 U.S. 940, 107 S.Ct. 1593, 94 L.Ed.2d 782 (1987); City of Angoon v. Hodel, 803 F.2d 1016 (9th Cir.1986) (relying on the Secretary of the Interior’s interpretation of section 22(k)(l) of the Alaska Native Claims Settlement Act, 43 U.S.C. § 1621(k), that harvesting restrictions run from the date of the enactment, rather than from the date of conveyance), cert. denied, — U.S.-, 108 S.Ct. 197, 98 L.Ed.2d 148 (1987).
This handful of examples barely hints at the scope of the problem created by today’s decision. If deference means blind adherence to the agency’s construction as it meanders through the range of non-irrational meanings, federal judges should plan to take a long holiday and observe from afar as the body of federal law develops without their further meaningful input. A change of this magnitude in the relationship between the judicial and executive branches of government should come from the Supreme Court, if it comes at all. I can only hope that the Court will have occasion for sober reflection on the wisdom of the approach taken by our court today and by the Third Circuit in International Ass’n of Bridge, Structural and Ornamental Iron Workers, Local 3 v. NLRB, 843 F.2d 770 (3rd Cir.), cert. denied, — U.S.-, 109 S.Ct. 222, 102 L.Ed.2d 213 (1988).

 A reassuring inconsistency suggests the majority is not entirely comfortable with its own prescription: Specifically, the majority goes to great pains to demonstrate that Deklewa’s interpretation of section 8(f) is not merely permissible, but preferable. Majority opinion at 1132-34. Thus, the court observes that "Deklewa's literal reading of the second proviso [of section 8(f) ] is a more likely reading of congressional intent than that given by R.J. Smith," id. at 1132 (emphasis added), and concludes that "[t]he Board’s prior rule, allowing repudiation of such agreements in addition to these explicit statutory protections, has proved unwise.” Id. at 1133. Such ruminations have no legitimate place within the analytical framework adopted by the majority: If we are bound to follow the Board, we must approve even a poor interpretation of the statute, so long as it falls within the range of permissible meanings. Future courts might be wise to note the majority’s concern with what "best serves the interests of employers and employees,” id. at 1129, and then do as we do, not as we say.